Title: From Alexander Hamilton to John Quincy Adams, 8 August 1794
From: Hamilton, Alexander
To: Adams, John Quincy



Treasury Department August 8th. 1794
Sir,

You will find herewith sundry Documents marked A, B, C, D, E, F, G, & H—A being a copy of the Presidents Power to me to conduct certain loans, directed by two Acts of Congress therein referred to, B a Copy of a power from me to Messrs. Wilhem and Jan Willinks & Nicholas & Jacob Van Staphorst & Hubbard predicated upon that of the President to me, C a copy of a power from me to Mr. Short founded also upon the Presidents power to me, D a copy of my general instructions to Mr Short transmitted with that power, E a list of the Loans which have been effected under these powers, F a Power from me to Messrs. Wilhem & Jan Willinks & Nicholas & Jacob Van Staphorst & Hubbard authorising them to make a Loan not exceeding one Million of Dollars for the purposes of an Act entitled “An Act making further provision for the expenses attending the intercourse of the United States with foreign Nations and further to continue in force the Act entitled “An Act providing the means of Intercourse between the United States and foreign Nations” G a copy of my instructions respecting the execution of that power, H a power from me to you to make such further Loans as are authorised by those Acts and as the public Service does or shall require.
These papers are intended to give you a general outline of the business. The instruction to Mr Short will serve to communicate ruling ideas which appeared to me proper to regulate the course of it. But subsequent circumstances have rendered many of the suggestions there inapplicable to the actual posture of things. In fact no Loan is to be made without further special instruction except that to which the Documents F & G relate.
This as well as the future ones which may be directed, you will consider as subject to your superintendence, as our Commissioners at Amsterdam will be informed. The instruction to them will in this particular be your guide. In the situation in which this object has been placed, you will easily appreciate what propriety towards those Gentlemen demands. And in general I may observe respecting them, that while you ought not to lose sight of the possibility of their having sometimes a personal interest, different from that of the Government, you ought to consider them as men who have established a well founded Claim to its confidence.
In the future progress of things it is probable that the subject here by committed to you will again become of great importance and delicacy & you will of course take pains to possess yourself of all requisite and useful information.
With the truest Wishes for your Success & happiness & with much personal consideration and Esteem,
I have the honor to be   Sir,   Your most Obedient Servant

Alexander HamiltonSecy of the Treasy
John Q Adams EsquireMinister Resident from the United Statesat the Hague

